Chief Justice
Wheat delivered the opinion of the court.
These nine cases are indictments for betting on the election of president of the United States.
The circuit courts sustained a demurrer to each indictment, and the commonwealth has appealed in each case.
The first question raised in each case is, has this court jurisdiction of the case? If the question should be determined in the negative, no notice need be taken of the other questions raised on the records.
The statute “to prohibit the pernicious practice of betting on elections” was approved March 6th, 1854. (Session Acts, 1853-4, page 72.) The first section of this act provides, “that if any person or persons shall ‘ wager or bet any sum of money, or any thing else ‘ of value, upon any election under the constitution *471‘ and laws of this commonwealth, or the constitution ‘ and laws of the United States, he or they, so offend- ‘ ing, shall forfeit and pay the sum of one hundred ‘ dollars each, to be recovered by indictment in the ‘ circuit court of the county where the bet is made, ‘ or in any other county where the party so offending, ‘ or any of them, may be found; and, in addition to ‘ the fine aforesaid, if the person winning shall receive ‘ the sum of money or other thing so bet, or its value, ‘ or any thing therefor, the sum of money so receiv- ‘ ed, or the value of any thing else so received, shall ‘ be forfeited to the commonwealth, and may be re- ‘ covered by any appropriate action in the name of * the commonwealth, before the circuit court, or the ‘ presiding judge of the county court, wherever the ‘ offending parties, or any of them may be found.”
Each of the indictments in question was framed upon the first part of said section, and charges a betting on the election of president of the United States; no one of the indictments charges that the winner received any money, or other thing bet, or its value, or any thing therefor. The indictments, as framed, did not authorize a recovery of the additional penalty or forfeiture imposed by the latter part of said section; consequently, the recovery in each case, against each person, was limited to the sum of one hundred dollars.
Section 342, in the Criminal Code of Practice, regulates the jurisdiction of this court in prosecutions for misdemeanors, and is in these words: “The court ‘ of appeals shall have appellate jurisdiction in pros-1 ecutions for misdemeanors, in the following cases ‘ only: where the judgment is for a fine exceeding one ‘ hundred dollars, or for imprisonment exceeding fifty ‘ days, and where the judgment is for the defendant ‘ in a case where a fine exceeding one hundred dol- ‘ lars, or confinement exceeding fifty days, could have ‘ been inflicted.”
Having seen that each of these indictments was so framed as to authorize only a recovery of the penalty *4720f one hundred dollars for unlawful betting on the election, in case of conviction, it results that this court has no jurisdiction of the appeals, consequently will not decide upon the other questions raised upon the several records.
Wherefore, the several appeals are now dismissed for want of jurisdiction by this court.